 
 
I 
111th CONGRESS
1st Session
H. R. 1063 
IN THE HOUSE OF REPRESENTATIVES 
 
February 13, 2009 
Mr. Hensarling (for himself, Mr. Conaway, Mr. Gingrey of Georgia, Mrs. Blackburn, Mr. Boehner, Mr. Cantor, and Mr. Pence) introduced the following bill; which was referred to the Committee on Oversight and Government Reform
 
A BILL 
To repeal a requirement with respect to the procurement and acquisition of alternative fuels. 
 
 
1.RepealSection 526 of the Energy Independence and Security Act of 2007 (42 U.S.C. 17142) is repealed. 
 
